Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.


 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 and 7/11/2022 was filed after the mailing date of the Final Office Action on 4/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
4.	Applicant’s arguments, see remarks page 9-13, filed 7/11/2022, with respect to the rejection(s) of Claims 1-10 and 14-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Millman et al. (US 2014/0067303 A1) have been fully considered as follows:


Applicant’s Argument:
Applicant argues on page 9-10, regarding amended independent claims 1, 14 and 20 that “So Millman clearly does not explicitly or inherently teach that “the maximum upper limit, the minimum upper limit, the maximum lower limit, and the minimum lower limit [are] determined based on leakage current values determined for the capacitor” as explicitly required by the claims.”
Applicant argues on page 11-12, regarding amended independent claims 1, 14 and 20 that “There is no use of the similar values computed from the first iteration, much less any updating of stored values for these limit values as set forth in the claims. For at least these reasons, Millman does not explicitly or inherently teach at least “updating stored values of the maximum upper/lower limit and the minimum upper/lower limit for the capacitor if the present upper/lower limit is greater than or lower than the stored values of the maximum upper/lower limit and the minimum upper/lower limit, respectively” as explicitly required by the claims, and the Section 102 rejections of the claims should be withdrawn.



Examiner Response:
Applicant’s arguments, see page 9-12 (stated above), have been fully considered and are persuasive. However, applicant has amended the claims which necessitates a new ground of rejection. Therefore, upon further consideration, the rejection of claims 1-10 and 14-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Millman et al. (US 2014/0067303 A1) has been withdrawn as Millman does not disclose that updating stored values of the maximum upper/lower limit and the minimum upper/lower limit for the capacitor if the present upper/lower limit is greater than or lower than the stored values of the maximum upper/lower limit and the minimum upper/lower limit, respectively. However, the new amended limitation is not clear and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as the limitations are not clear. See the rejection set forth below.

Applicant’s argument regarding the dependent claims are not persuasive as stated above regarding the independent claims 1, 14 and 20. See the rejection set forth below.


For expedite prosecution examiner contacted with the applicant’s representative to make the limitation clear to make the claim allowable. However, client did not agree to accept the proposed amendment to overcome the 35 U.S.C. 112 (b) rejection. See the attached interview summary for the proposed amendment to overcome the rejection of claims 1-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 Line 3-4 recites, “maintaining values in a storage for a maximum upper limit, a minimum upper limit, a maximum lower limit, and a minimum lower limit for the capacitor”. It is not clear what is the maximum and minimum value. Are these values voltage value or current values or leakage current value? Again, claim does not recite how the values are derived and how the values are maintained. The language of the claim is not clear and therefore the scope of the claim is not clear. Clarification is required to make the claim clear.

Claim 1 Line 12-17 recites, “updating stored values of the maximum upper limit and the minimum upper limit for the capacitor if the present upper limit is greater than or lower than the stored values of the maximum upper limit and the minimum upper limit, respectively: updating stored values of the maximum lower limit and the minimum lower limit for the capacitor if the present lower limit is greater than or lower than the stored values of the maximum lower limit and the minimum lower limit, respectively”. It is not clear which value is updated. Claim recites, “updating the stored values” but claim does not recite what value will be the updated value. Claim recites updating stored value if the present upper limit is greater ………However after updating which value is the stored value is not clear? Is the present value the stored maximum or minimum value or what? Therefore, the claim language is not clear. Clarification is required to make the claim clear.

Claim 1 Line 19, recites the limitation “upper threshold value” and “lower threshold value”. It is not clear from the claim what is the upper threshold value and lower threshold value. Are the values predetermined values or how the values are calculated? Therefore, the scope of the claim is not clear. Clarification is required to make the claim clear.

Claims 14 and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because of the same reason as stated above.

Claims 2-13 and 15-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claims 1 and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866